  Case 1:21-cv-00489-RGA Document 1 Filed 04/01/21 Page 1 of 38 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 UNITED THERAPEUTICS                             )
 CORPORATION and                                 )
 SUPERNUS PHARMACEUTICALS, INC.,                 )
                                                 )
                       Plaintiffs,               )
                                                 )
                v.                               )   C.A. No. ________________
                                                 )
 ANI PHARMACEUTICALS, INC.,                      )
                                                 )
                       Defendant.                )

                                         COMPLAINT

       Plaintiffs United Therapeutics Corporation (“UTC”) and Supernus Pharmaceuticals, Inc.

(“Supernus”) (collectively, “Plaintiffs”), by their undersigned attorneys, for their Complaint

against ANI Pharmaceuticals, Inc. (“ANI”), allege as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for patent infringement arising under the patent laws of the United

States, Title 35, United States Code, Sections 100 et seq., involving United States Patent Nos.

7,417,070 (“the ’070 patent”) (attached as Exhibit A hereto), 7,544,713 (“the ’713 patent”)

(attached as Exhibit B hereto), 8,252,839 (“the ’839 patent”) (attached as Exhibit C hereto),

8,349,892 (“the ’892 patent”) (attached as Exhibit D hereto), 8,410,169 (“the ’169 patent”)

(attached as Exhibit E hereto), 8,747,897 (“the ’897 patent”) (attached as Exhibit F hereto),

9,050,311 (“the ’311 patent”) (attached as Exhibit G hereto), 9,278,901 (“the ’901 patent”)

(attached as Exhibit H hereto), 9,393,203 (“the ’203 patent”) (attached as Exhibit I hereto),

9,422,223 (“the ’223 patent”) (attached as Exhibit J hereto), 9,593,066 (“the ’066 patent”)

(attached as Exhibit K hereto), and 9,604,901 (“the ’4901 patent”) (attached as Exhibit L hereto).
  Case 1:21-cv-00489-RGA Document 1 Filed 04/01/21 Page 2 of 38 PageID #: 2




       2.      This action arises out of ANI’s submission of Abbreviated New Drug Application

(“ANDA”) No. 215667 (“ANI’s ANDA”) to the United States Food and Drug Administration

(“FDA”) seeking approval, prior to the expiration of the ’070, ’713, ’839, ’892, ’169, ’897, ’311,

’901, ’203, ’223, ’066, and ’4901 patents, to manufacture, market, and sell generic copies of UTC’s

ORENITRAM® (treprostinil) Extended-Release Tablets, which are approved by FDA for

treatment of pulmonary arterial hypertension.

                                         THE PARTIES

       3.      UTC is a corporation organized and existing under the laws of the State of Delaware

having a place of business at 1040 Spring Street, Silver Spring, Maryland 20910. UTC is a

pharmaceutical and biotechnology company focused on the development and commercialization

of products designed to address the needs of patients with chronic and life-threatening conditions.

       4.      Supernus is a corporation organized and existing under the laws of the State of

Delaware having a place of business at 9715 Key West Avenue, Rockville, MD 20850. Supernus

is a specialty pharmaceutical company focused on developing and commercializing products for

the treatment of central nervous system (CNS) disorders.

       5.      Upon information and belief, ANI is a corporation organized and existing under the

laws of the State of Delaware having a principal place of business at 210 Main Street West,

Baudette, MN 56623.

                                JURISDICTION AND VENUE

       6.      This Court has jurisdiction over the subject matter of this action pursuant to the

provisions of 28 U.S.C. §§ 1331, 1338(a), 2201, and 2202.

       7.      This Court has personal jurisdiction over ANI because, upon information and

belief, ANI is incorporated and resides in Delaware.




                                                2
  Case 1:21-cv-00489-RGA Document 1 Filed 04/01/21 Page 3 of 38 PageID #: 3




       8.      Venue is proper in this Court under 28 U.S.C. § 1400(b).

                                         BACKGROUND

       9.      UTC holds an approved New Drug Application (No. 203496) for treprostinil

extended-release tablets that UTC markets and sells under the registered trademark

ORENITRAM®.

       10.     ORENITRAM® is a pharmaceutical product initially approved by FDA in

December 2013, and is indicated for the treatment of pulmonary arterial hypertension. Pulmonary

arterial hypertension is a rare disease affecting the pulmonary vasculature and results in increased

pressure in the pulmonary arteries, which increases strain on the heart, which, in turn, can lead to

heart failure and death.

       11.     ORENITRAM® is an extended-release tablet available in four dosage strengths,

0.125 mg, 0.25 mg, 1 mg, and 2.5 mg. ORENITRAM® is designed to release treprostinil using an

osmotic tablet technology.

       12.     The ’070 patent, entitled “Compounds and methods for delivery of prostacyclin

analogs,” was duly and legally issued by the United States Patent and Trademark Office on

August 26, 2008. The named inventors are Ken Phares and David Mottola.

       13.     UTC is the lawful owner of the ’070 patent by assignment of all right, title and

interest in and to the ’070 patent, including the right to sue for infringement thereof.

       14.     The ’713 patent, entitled “Compounds and methods for delivery of prostacyclin

analogs,” was duly and legally issued by the United States Patent and Trademark Office on June

9, 2009. The named inventors are Ken Phares and David Mottola.

       15.     UTC is the lawful owner of the ’713 patent by assignment of all right, title and

interest in and to the ’713 patent, including the right to sue for infringement thereof.




                                                  3
  Case 1:21-cv-00489-RGA Document 1 Filed 04/01/21 Page 4 of 38 PageID #: 4




       16.     The ’839 patent, entitled “Compounds and methods for delivery of prostacyclin

analogs,” was duly and legally issued by the United States Patent and Trademark Office on

August 28, 2012. The named inventors are Ken Phares and David Mottola.

       17.     UTC is the lawful owner of the ’839 patent by assignment of all right, title and

interest in and to the ’839 patent, including the right to sue for infringement thereof.

       18.     The ’892 patent, entitled “Solid formulations of prostacyclin analogs” was duly and

legally issued by the United States Patent and Trademark Office on January 8, 2013. The named

inventor is Kenneth R. Phares.

       19.     UTC is the lawful owner of the ’892 patent by assignment of all right, title and

interest in and to the ’892 patent, including the right to sue for infringement thereof.

       20.     The ’169 patent, entitled “Compounds and methods for delivery of prostacyclin

analogs,” was duly and legally issued by the United States Patent and Trademark Office on April

2, 2013. The named inventors are Ken Phares and David Mottola.

       21.     UTC is the lawful owner of the ’169 patent by assignment of all right, title and

interest in and to the ’169 patent, including the right to sue for infringement thereof.

       22.     The ’897 patent, entitled “Osmotic drug delivery system,” was duly and legally

issued by the United States Patent and Trademark Office on June 10, 2014. The named inventors

are Argaw Kidane and Padmanabh P. Bhatt.

       23.     Supernus is the lawful owner of the ’897 patent by assignment of all right, title and

interest in and to the ’897 patent, including the right to sue for infringement thereof. UTC is the

exclusive licensee of the ’897 patent, with the exclusive right to develop, make, have made, use,

offer for sale, sell, have sold, and import products covered by the ’897 patent.




                                                  4
  Case 1:21-cv-00489-RGA Document 1 Filed 04/01/21 Page 5 of 38 PageID #: 5




       24.     The ’311 patent, entitled “Compounds and methods for delivery of prostacyclin

analogs,” was duly and legally issued by the United States Patent and Trademark Office on June 9,

2015. The named inventors are Ken Phares, David Mottola, and Hitesh Batra.

       25.     UTC is the lawful owner of the ’311 patent by assignment of all right, title and

interest in and to the ’311 patent, including the right to sue for infringement thereof.

       26.     The ’901 patent, entitled “Compounds and methods for delivery of prostacyclin

analogs,” was duly and legally issued by the United States Patent and Trademark Office on March

8, 2016. The named inventors are Ken Phares, David Mottola, and Roger Jeffs.

       27.     UTC is the lawful owner of the ’901 patent by assignment of all right, title and

interest in and to the ’901 patent, including the right to sue for infringement thereof.

       28.     The ’203 patent, entitled “Osmotic drug delivery system,” was duly and legally

issued by the United States Patent and Trademark Office on July 19, 2016. The named inventors

are Argaw Kidane and Padmanabh P. Bhatt.

       29.     Supernus is the lawful owner of the ’203 patent assignment of all right, title and

interest in and to the ’203 patent, including the right to sue for infringement thereof. UTC is the

exclusive licensee of the ’203 patent, with the exclusive right to develop, make, have made, use,

offer for sale, sell, have sold, and import products covered by the ’203 patent.

       30.     The ’223 patent, entitled “Compounds and methods for delivery of prostacyclin

analogs,” was duly and legally issued by the United States Patent and Trademark Office on August

23, 2016. The named inventors are Ken Phares, David Mottola, and Roger Jeffs.

       31.     UTC is the lawful owner of the ’223 patent assignment of all right, title and interest

in and to the ’223 patent, including the right to sue for infringement thereof.




                                                  5
  Case 1:21-cv-00489-RGA Document 1 Filed 04/01/21 Page 6 of 38 PageID #: 6




       32.     The ’066 patent, entitled “Process to prepare treprostinil, the active ingredient in

Remodulin®,” was duly and legally issued by the United States Patent and Trademark Office on

March 14, 2017. The named inventors are Hitesh Batra, Sudersan M. Tuladhar, Raju Penmasta,

and David A. Walsh.

       33.     UTC is the lawful owner of the ’066 patent assignment of all right, title and interest

in and to the ’066 patent, including the right to sue for infringement thereof.

       34.     The ’4901 patent, entitled “Process to prepare treprostinil, the active ingredient in

Remodulin®,” was duly and legally issued by the United States Patent and Trademark Office on

March 28, 2017. The named inventors are Hitesh Batra, Sudersan M. Tuladhar, Raju Penmasta,

and David A. Walsh.

       35.     UTC is the lawful owner of the ’4901 patent assignment of all right, title and interest

in and to the ’4901 patent, including the right to sue for infringement thereof.

       36.     ORENITRAM® and its FDA-approved uses are covered by one or more claims of

the ’070, ’713, ’839, ’892, ’169, ’897, ’311, ’901, ’203, ’223, ’066, and ’4901 patents, which have

been listed in connection with ORENITRAM® in FDA’s Approved Drug Products with

Therapeutic Equivalents publication (also known as the “Orange Book”).

                           ACTS GIVING RISE TO THIS ACTION

       37.     ANI notified Plaintiffs by letter dated February 19, 2021, which was delivered to

Plaintiffs on or about February 23, 2021 (“ANI’s Notice Letter”), that it had submitted ANDA No.

215667 (“ANI’s ANDA”) to the FDA, seeking approval to commercially manufacture, market, use,

and sell generic copies of ORENITRAM® (treprostinil) Extended-Release Tablets, 2.5 mg (“ANI’s

ANDA Product”) prior to the expiration of the ’070, ’713, ’839, ’892, ’169, ’897, ’311, ’901, ’203,

’223, ’066 and ’4901 patents.




                                                  6
  Case 1:21-cv-00489-RGA Document 1 Filed 04/01/21 Page 7 of 38 PageID #: 7




          38.   Upon information and belief, ANI submitted ANI’s ANDA to the FDA seeking

approval to commercially manufacture, market, use, and sell ANI’s ANDA Product prior to the

expiration of the ’070, ’713, ’839, ’892, ’169, ’897,’311, ’901, ’203, ’223, ’066 and ’4901 patents.

          39.   ANI’s Notice Letter included a statement under 21 U.S.C. § 355(j)(2)(vii)(IV)

purporting to set forth ANI’s “factual and legal bases” for its opinion that the ’070, ’713, ’839,

’892, ’169, ’897, ’311, ’901, ’203, ’223, ’066 and ’4901 patents are “invalid, unenforceable, and/or

not infringed” by the commercial manufacture, use, or sale of ANI’s ANDA Product. That

statement did not include any contention that any claim of the ’070 patent, claims 23-25 of the ’713

patent, claims 1 and 3-5 of the ’839 patent, claims 8 and 9 of the ’169 patent, claims 1, 5, 6, and 10

of the ’311 patent, or any claim of the ’223 patent are not infringed. That statement also did not

include any contention that claims 1-22 and 26 of the ’713 patent, claim 2 of the ’839 patent, any

claim of the ’892 patent, claims 1-7 and 10-11 of the ’169 patent, claims 2-4 and 7-9 of the ’311

patent, claim 12 of the ’901 patent, or any claim of the ’203 patent are invalid. ANI did not allege

the unenforceability of any claim except claims 1-5 of the ’839 patent and claims 8-9 of the ’169

patent.

          40.   Plaintiffs are commencing this action before the expiration of forty-five days from

the date Plaintiffs received ANI’s Notice Letter.

          41.   Upon information and belief, ANI’s ANDA Product contains the same active

compound as UTC’s approved ORENITRAM® product.

          42.   Upon information and belief, the active pharmaceutical ingredient (“API”) of

ANI’s ANDA Product is treprostinil diethanolamine, which has the following structure:




                                                    7
  Case 1:21-cv-00489-RGA Document 1 Filed 04/01/21 Page 8 of 38 PageID #: 8




       43.     Upon information and belief, ANI’s ANDA seeks approval from the FDA to market

ANI’s ANDA Product for the same indication as UTC’s approved ORENITRAM® product.

       44.     Upon information and belief, ANI represented to the FDA in ANI’s ANDA that

ANI’s ANDA Product is bioequivalent to UTC’s approved ORENITRAM® product.

       45.     Upon information and belief, ANI intends to commercially manufacture, use, sell,

offer for sale, and/or import ANI’s ANDA Product upon, or in anticipation of, FDA approval.

       46.     According to ANI’s Notice Letter, ANI’s ANDA contained a “Paragraph IV”

certification pursuant to 21 U.S.C. § 355(j)(2)(vii)(IV) stating that in ANI’s opinion, the ’070, ’713,

’839, ’892, ’169, ’897, ’311, ’901, ’203, ’223, ’066 and ’4901 patents are invalid, unenforceable,

and/or would not be infringed by the commercial manufacture, use or sale of ANI’s ANDA

Product.

       47.     Upon information and belief, as of the date of ANI’s Notice Letter, ANI was aware

of the statutory provisions and regulations set forth in 21 U.S.C. §§ 355(j)(2)(B)(iv)(II) and

21 C.F.R. § 314.95(c)(6).




                                                  8
     Case 1:21-cv-00489-RGA Document 1 Filed 04/01/21 Page 9 of 38 PageID #: 9




        48.       Upon information and belief, the API of ANI’s ANDA Product melts at about 107°

C.

        49.       Upon information and belief, the API of ANI’s ANDA Product has an x-ray powder

diffraction pattern having a pattern peak at about 17.2 degrees 2 theta.

        50.       Upon information and belief, the API of ANI’s ANDA Product comprises a

diethanolamine salt of (+)-treprostinil.

        51.       Upon information and belief, the API of ANI’s ANDA Product comprises a

polymorph of a diethanolamine salt of (+)-treprostinil, which polymorph melts at 107° C.

        52.       Upon information and belief, ANI’s ANDA product is a pharmaceutical

formulation comprising a therapeutically effective amount of a diethanolamine salt of treprostinil

and a pharmaceutically acceptable carrier.

        53.       Upon information and belief, ANI’s ANDA product is formulated as a tablet.

        54.       Upon information and belief, ANI’s ANDA product provides an oral bioavailability

of treprostinil at least 50% greater than the oral bioavailability of a composition with treprostinil

as a free acid.

        55.       Upon information and belief, ANI’s ANDA product provides an oral bioavailability

of treprostinil at least 100% greater than the oral bioavailability of a composition with treprostinil

as a free acid.

        56.       Upon information and belief, the API of ANI’s ANDA product is prepared by a

method comprising dissolving treprostinil in a solvent, adding diethanolamine, heating, and

cooling in an antisolvent to form the diethanolamine salt of treprostinil as a crystalline solid.

        57.       Upon information and belief, ANI’s ANDA Product has an absolute bioavailability

of at least 15%.




                                                  9
 Case 1:21-cv-00489-RGA Document 1 Filed 04/01/21 Page 10 of 38 PageID #: 10




          58.   Upon information and belief, ANI’s ANDA Product has an absolute bioavailability

of between 21% and 25%.

          59.   Upon information and belief, ANI’s ANDA Product, if used as described in ANI’s

proposed labelling, results in a Cmax in the plasma of the person to whom it is administered that

increases in a linear fashion over 8 hours.

          60.   Upon information and belief, ANI’s ANDA Product, if used as described in ANI’s

proposed labelling, results in a AUCinf in the plasma of the person to whom it is administered that

increases in a linear fashion over 8 hours.

          61.   Upon information and belief, ANI’s ANDA Product, if used as described in ANI’s

proposed labelling, results in a concentration of treprostinil in the person’s plasma of at least

50 pg/ml for at least 8 hours.

                     COUNT 1: INFRINGEMENT OF THE ’070 PATENT
                        UNDER 35 U.S.C. §§ 271(a)-(c), (e) and (g)

          62.   Plaintiffs repeat and reallege each of the foregoing paragraphs as if fully set forth

herein.

          63.   Upon information and belief, upon FDA approval, ANI will manufacture, market,

sell, offer to sell, import, and distribute ANI’s ANDA Products, which will result in infringement

of one or more claims of the ’070 patent.

          64.   ANI’s submission of ANI’s ANDA and its intention to engage in the commercial

manufacture, use, sale, offer for sale, or importation of ANI’s ANDA Product upon receiving FDA

approval prior to the expiration of the ’070 patent creates an actual and justiciable controversy

with respect to infringement of the ’070 patent.

          65.   Upon information and belief, ANI’s submission of ANI’s ANDA and, upon FDA

approval of ANI’s ANDA, ANI’s commercial manufacture, use, sale, offer for sale, and/or



                                                   10
 Case 1:21-cv-00489-RGA Document 1 Filed 04/01/21 Page 11 of 38 PageID #: 11




importation into the United States of ANI’s ANDA Product has infringed and will directly infringe

one or more claims of the ’070 patent, and will indirectly infringe by actively inducing

infringement by others, under one or more of 35 U.S.C. § 271(a), 35 U.S.C. § 271(b), 35 U.S.C.

§ 271(c), 35 U.S.C. § 271(e), and/or 35 U.S.C. § 271(g).

       66.     ANI’s submission of ANI’s ANDA for the purpose of obtaining approval to engage

in the commercial manufacture, use, sale, and/or offer for sale of ANI’s ANDA Product prior to

expiration of the ’070 patent was an act of infringement of the ’070 patent under 35 U.S.C.

§ 271(e)(2).

       67.     Upon information and belief, ANI’s ANDA Product or an intermediate in its

manufacture as described in and/or directed by ANI’s proposed labeling, ANDA, applicable DMF,

and/or other corporate documents for ANI’s ANDA Product would infringe one or more claims of

the ’070 patent.

       68.     Upon information and belief, ANI will induce others to infringe one or more claims

of the ’070 patent under 35 U.S.C. § 271(b) by, among other things, actively and knowingly aiding

and abetting others to infringe, including, but not limited to, the manufacturer of ANI’s ANDA

Product, or its API or subsequent purchasers, distributors, or users thereof, which product or its

use constitutes direct infringement of one or more claims of the ’070 patent. Upon information

and belief, ANI’s aiding and abetting includes ANI’s engagement of, contracting of, and/or

encouragement of others to engage in the manufacture, use, sale, or importation of infringing

products pursuant to ANI’s ANDA. ANI will do so with knowledge of the ’070 patent and intent

to induce the infringement thereof.

       69.     Upon information and belief, ANI will also contributorily infringe one or more

claims of the ’070 patent under 35 U.S.C. § 271(c) in that ANI will make, use, sell, offer to sell,




                                                11
 Case 1:21-cv-00489-RGA Document 1 Filed 04/01/21 Page 12 of 38 PageID #: 12




and/or import its ANDA Product and/or the API thereof, which ANI knows has no substantial non-

infringing uses. Upon information and belief, subsequent purchasers, distributors, or users thereof

will also directly infringe one or more claims of the ’070 patent.

          70.    Upon information and belief, ANI will also infringe one or more claims of the ’070

patent under 35 U.S.C. § 271(g) by importing, selling, offering to sell, or using ANI’s ANDA

Product or the API or an intermediate thereof which is neither materially changed by subsequent

process nor a trivial or non-essential component of another product.

          71.    Upon information and belief, ANI was and is aware of the existence of the ’070

patent and acted without a reasonable basis for believing that it would not be liable for infringement

of the ’070 patent, thus rendering this case “exceptional” under 35 U.S.C. § 285.

          72.    UTC will be substantially and irreparably damaged and harmed if ANI’s

infringement of the ’070 patent is not enjoined by this Court. UTC does not have an adequate

remedy at law.

                      COUNT 2: INFRINGEMENT OF THE ’713 PATENT
                         UNDER 35 U.S.C. §§ 271(a)-(c), (e) and (g)

          73.    Plaintiffs repeat and reallege each of the foregoing paragraphs as if fully set forth

herein.

          74.    Upon information and belief, upon FDA approval, ANI will manufacture, market,

sell, offer to sell, import, and distribute ANI’s ANDA Products, which will result in infringement

of one or more claims of the ’713 patent.

          75.    ANI’s submission of ANI’s ANDA and ANI’s intention to engage in the

commercial manufacture, use, sale, offer for sale, or importation of ANI’s ANDA Product upon

receiving FDA approval prior to the expiration of the ’713 patent creates an actual and justiciable

controversy with respect to infringement of the ’713 patent.



                                                  12
 Case 1:21-cv-00489-RGA Document 1 Filed 04/01/21 Page 13 of 38 PageID #: 13




       76.     Upon information and belief, ANI’s submission of ANI’s ANDA and, upon FDA

approval of ANI’s ANDA, ANI’s commercial manufacture, use, sale, offer for sale and/or

importation into the United States of ANI’s ANDA Product has infringed and will directly infringe

one or more claims of the ’713 patent, and will indirectly infringe by actively inducing

infringement by others, under one or more of 35 U.S.C. § 271(a), 35 U.S.C. § 271(b), 35 U.S.C.

§ 271(c), 35 U.S.C. § 271(e), and/or 35 U.S.C. § 271(g).

       77.     ANI’s submission of ANI’s ANDA for the purpose of obtaining approval to engage

in the commercial manufacture, use, sale, and/or offer for sale of ANI’s ANDA Product prior to

expiration of the ’713 patent was an act of infringement of the ’713 patent under 35 U.S.C.

§ 271(e)(2).

       78.     Upon information and belief, ANI’s ANDA Product or an intermediate in its

manufacture as described in and/or directed by ANI’s proposed labeling, ANDA, applicable DMF,

and/or other corporate documents for ANI’s ANDA Product would infringe one or more claims of

the ’713 patent.

       79.     Upon information and belief, ANI will induce others to infringe one or more claims

of the ’713 patent under 35 U.S.C. § 271(b) by, among other things, actively and knowingly aiding

and abetting others to infringe, including, but not limited to, the manufacturer of ANI’s ANDA

Product, or its API, or other subsequent purchasers, distributors, or users thereof, which product

or its use constitutes direct infringement of one or more claims of the ’713 patent. Upon

information and belief, ANI’s aiding and abetting includes ANI’s engagement of, contracting of,

and/or encouragement of others to engage in the manufacture, use, sale, or importation of

infringing products pursuant to ANI’s ANDA. ANI will do so with knowledge of the ’713 patent

and intent to induce the infringement thereof.




                                                 13
 Case 1:21-cv-00489-RGA Document 1 Filed 04/01/21 Page 14 of 38 PageID #: 14




          80.    Upon information and belief, ANI will also contributorily infringe one or more

claims of the ’713 patent under 35 U.S.C. § 271(c) in that ANI will make, use, sell, offer to sell,

and/or import its ANDA Product and/or the API thereof, which ANI knows has no substantial non-

infringing uses. Upon information and belief, subsequent purchasers, distributors, or users thereof

will also directly infringe one or more claims of the ’713 patent.

          81.    Upon information and belief, ANI will also infringe one or more claims of the ’713

patent under 35 U.S.C. § 271(g) by importing, selling, offering to sell, or using ANI’s ANDA

Product or the API or an intermediate thereof which is neither materially changed by subsequent

process nor a trivial or non-essential component of another product.

          82.    Upon information and belief, ANI was and is aware of the existence of the ’713

patent and acted without a reasonable basis for believing that it would not be liable for infringement

of the ’713 patent, thus rendering this case “exceptional” under 35 U.S.C. § 285.

          83.    UTC will be substantially and irreparably damaged and harmed if ANI’s

infringement of the ’713 patent is not enjoined by this Court. UTC does not have an adequate

remedy at law.

                      COUNT 3: INFRINGEMENT OF THE ’839 PATENT
                         UNDER 35 U.S.C. §§ 271(a)-(c), (e) and (g)

          84.    Plaintiffs repeat and reallege each of the foregoing paragraphs as if fully set forth

herein.

          85.    Upon information and belief, upon FDA approval, ANI will manufacture, market,

sell, offer to sell, import, and distribute ANI’s ANDA Products, which will result in infringement

of one or more claims of the ’839 patent.

          86.    ANI’s submission of ANI’s ANDA and ANI’s intention to engage in the

commercial manufacture, use, sale, offer for sale, or importation of ANI’s ANDA Product upon



                                                  14
 Case 1:21-cv-00489-RGA Document 1 Filed 04/01/21 Page 15 of 38 PageID #: 15




receiving FDA approval prior to the expiration of the ’839 patent creates an actual and justiciable

controversy with respect to infringement of the ’839 patent.

       87.     Upon information and belief, ANI’s submission of ANI’s ANDA and, upon FDA

approval of ANI’s ANDA, ANI’s commercial manufacture, use, sale, offer for sale and/or

importation into the United States of ANI’s ANDA Product has infringed and will directly infringe

one or more claims of the ’839 patent, and will indirectly infringe by actively inducing

infringement by others, under one or more of 35 U.S.C. § 271(a), 35 U.S.C. § 271(b), 35 U.S.C.

§ 271(c), 35 U.S.C. § 271(e), and/or 35 U.S.C. § 271(g).

       88.     ANI’s submission of ANI’s ANDA for the purpose of obtaining approval to engage

in the commercial manufacture, use, sale, and/or offer for sale of ANI’s ANDA Product prior to

expiration of the ’839 patent was an act of infringement of the ’839 patent under 35 U.S.C.

§ 271(e)(2).

       89.     Upon information and belief, ANI’s ANDA Product or an intermediate in its

manufacture as described in and/or directed by ANI’s proposed labeling, ANDA, applicable DMF,

and/or other corporate documents for ANI’s ANDA Product would infringe one or more claims of

the ’839 patent.

       90.     Upon information and belief, ANI will induce others to infringe one or more claims

of the ’839 patent under 35 U.S.C. § 271(b) by, among other things, actively and knowingly aiding

and abetting others to infringe, including, but not limited to, the manufacturer of ANI’s ANDA

Product, or its API, or other subsequent purchasers, distributors, or users thereof, which product

or its use constitutes direct infringement of one or more claims of the ’839 patent. Upon

information and belief, ANI’s aiding and abetting includes ANI’s engagement of, contracting of,

and/or encouragement of others to engage in the manufacture, use, sale, or importation of




                                                15
 Case 1:21-cv-00489-RGA Document 1 Filed 04/01/21 Page 16 of 38 PageID #: 16




infringing products pursuant to ANI’s ANDA. ANI will do so with knowledge of the ’839 patent

and intent to induce the infringement thereof.

          91.    Upon information and belief, ANI will also contributorily infringe one or more

claims of the ’839 patent under 35 U.S.C. § 271(c) in that ANI will make, use, sell, offer to sell,

and/or import its ANDA Product and/or the API thereof, which ANI knows has no substantial non-

infringing uses. Upon information and belief, subsequent purchasers, distributors, or users thereof

will also directly infringe one or more claims of the ’839 patent.

          92.    Upon information and belief, ANI will also infringe one or more claims of the ’839

patent under 35 U.S.C. § 271(g) by importing, selling, offering to sell, or using ANI’s ANDA

Product or the API or an intermediate thereof which is neither materially changed by subsequent

process nor a trivial or non-essential component of another product.

          93.    Upon information and belief, ANI was and is aware of the existence of the ’839

patent and acted without a reasonable basis for believing that it would not be liable for infringement

of the ’839 patent, thus rendering this case “exceptional” under 35 U.S.C. § 285.

          94.    UTC will be substantially and irreparably damaged and harmed if ANI’s

infringement of the ’839 patent is not enjoined by this Court. UTC does not have an adequate

remedy at law.

                      COUNT 4: INFRINGEMENT OF THE ’892 PATENT
                         UNDER 35 U.S.C. §§ 271(a)-(c), (e) and (g)

          95.    Plaintiffs repeat and reallege each of the foregoing paragraphs as if fully set forth

herein.

          96.    Upon information and belief, upon FDA approval, ANI will manufacture, market,

sell, offer to sell, import, and distribute ANI’s ANDA Products, which will result in infringement

of one or more claims of the ’892 patent.



                                                  16
 Case 1:21-cv-00489-RGA Document 1 Filed 04/01/21 Page 17 of 38 PageID #: 17




       97.     ANI’s submission of ANI’s ANDA and ANI’s intention to engage in the

commercial manufacture, use, sale, offer for sale, or importation of ANI’s ANDA Product upon

receiving FDA approval prior to the expiration of the ’892 patent creates an actual and justiciable

controversy with respect to infringement of the ’892 patent.

       98.     Upon information and belief, ANI’s submission of ANI’s ANDA and upon FDA

approval of ANI’s ANDA, ANI’s commercial manufacture, use, sale, offer for sale and/or

importation into the United States of ANI’s ANDA Product has infringed and will directly infringe

one or more claims of the ’892 patent, and will indirectly infringe by actively inducing

infringement by others, under one or more of 35 U.S.C. § 271(a), 35 U.S.C. § 271(b), 35 U.S.C.

§ 271(c), 35 U.S.C. § 271(e), and/or 35 U.S.C. § 271(g).

       99.     ANI’s submission of ANI’s ANDA for the purpose of obtaining approval to engage

in the commercial manufacture, use, sale, and/or offer for sale of ANI’s ANDA Product prior to

expiration of the ’892 patent was an act of infringement of the ’892 patent under 35 U.S.C.

§ 271(e)(2).

       100.    Upon information and belief, ANI’s ANDA Product or an intermediate in its

manufacture as described in and/or directed by ANI’s proposed labeling, ANDA, applicable DMF,

and/or other corporate documents for ANI’s ANDA Product would infringe one or more claims of

the ’892 patent.

       101.    Upon information and belief, ANI will induce others to infringe one or more claims

of the ’892 patent under 35 U.S.C. § 271(b) by, among other things, actively and knowingly aiding

and abetting others to infringe, including, but not limited to, the manufacturer of ANI’s ANDA

Product, or its API, or other subsequent purchasers, distributors, or users thereof, which product

or its use constitutes direct infringement of one or more claims of the ’892 patent. Upon




                                                17
 Case 1:21-cv-00489-RGA Document 1 Filed 04/01/21 Page 18 of 38 PageID #: 18




information and belief, ANI’s aiding and abetting includes ANI’s engagement of, contracting of,

and/or encouragement of others to engage in the manufacture, use, sale, or importation of

infringing products pursuant to ANI’s ANDA. ANI will do so with knowledge of the ’892 patent

and intent to induce the infringement thereof.

          102.   Upon information and belief, ANI will also contributorily infringe one or more

claims of the ’892 patent under 35 U.S.C. § 271(c) in that ANI will make, use, sell, offer to sell,

and/or import its ANDA Product and/or the API thereof, which ANI knows has no substantial non-

infringing uses. Upon information and belief, subsequent purchasers, distributors, or users thereof

will also directly infringe one or more claims of the ’892 patent.

          103.   Upon information and belief, ANI will also infringe one or more claims of the ’892

patent under 35 U.S.C. § 271(g) by importing, selling, offering to sell, or using ANI’s ANDA

Product or the API or an intermediate thereof which is neither materially changed by subsequent

process nor a trivial or non-essential component of another product.

          104.   Upon information and belief, ANI was and is aware of the existence of the ’892

patent and acted without a reasonable basis for believing that it would not be liable for infringement

of the ’892 patent, thus rendering this case “exceptional” under 35 U.S.C. § 285.

          105.   UTC will be substantially and irreparably damaged and harmed if ANI’s

infringement of the ’892 patent is not enjoined by this Court. UTC does not have an adequate

remedy at law.

                      COUNT 5: INFRINGEMENT OF THE ’169 PATENT
                         UNDER 35 U.S.C. §§ 271(a)-(c), (e) and (g)

          106.   Plaintiffs repeat and reallege each of the foregoing paragraphs as if fully set forth

herein.




                                                  18
 Case 1:21-cv-00489-RGA Document 1 Filed 04/01/21 Page 19 of 38 PageID #: 19




       107.    Upon information and belief, upon FDA approval, ANI will manufacture, market,

sell, offer to sell, import, and distribute ANI’s ANDA Products, which will result in infringement

of one or more claims of the ’169 patent.

       108.    ANI’s submission of ANI’s ANDA and ANI’s intention to engage in the

commercial manufacture, use, sale, offer for sale, or importation of ANI’s ANDA Product upon

receiving FDA approval prior to the expiration of the ’169 patent creates an actual and justiciable

controversy with respect to infringement of the ’169 patent.

       109.    Upon information and belief, ANI’s submission of ANI’s ANDA and, upon FDA

approval of ANI’s ANDA, ANI’s commercial manufacture, use, sale, offer for sale and/or

importation into the United States of ANI’s ANDA Product has infringed and will directly infringe

one or more claims of the ’169 patent, and will indirectly infringe by actively inducing

infringement by others, under one or more of 35 U.S.C. § 271(a), 35 U.S.C. § 271(b), 35 U.S.C.

§ 271(c), 35 U.S.C. § 271(e), and/or 35 U.S.C. § 271(g).

       110.    ANI’s submission of ANI’s ANDA for the purpose of obtaining approval to engage

in the commercial manufacture, use, sale, and/or offer for sale of ANI’s ANDA Product prior to

expiration of the ’169 patent was an act of infringement of the ’169 patent under 35 U.S.C.

§ 271(e)(2).

       111.    Upon information and belief, ANI’s ANDA Product or an intermediate in its

manufacture as described in and/or directed by ANI’s proposed labeling, ANDA, applicable DMF,

and/or other corporate documents for ANI’s ANDA Product would infringe one or more claims of

the ’169 patent.

       112.    Upon information and belief, ANI will induce others to infringe one or more claims

of the ’169 patent under 35 U.S.C. § 271(b) by, among other things, actively and knowingly aiding




                                                19
 Case 1:21-cv-00489-RGA Document 1 Filed 04/01/21 Page 20 of 38 PageID #: 20




and abetting others to infringe, including, but not limited to, the manufacturer of ANI’s ANDA

Product, or its API, or other subsequent purchasers, distributors, or users thereof, which product

or its use constitutes direct infringement of one or more claims of the ’169 patent. Upon

information and belief, ANI’s aiding and abetting includes ANI’s engagement of, contracting of,

and/or encouragement of others to engage in the manufacture, use, sale, or importation of

infringing products pursuant to ANI’s ANDA. ANI will do so with knowledge of the ’169 patent

and intent to induce the infringement thereof.

       113.      Upon information and belief, ANI will also contributorily infringe one or more

claims of the ’169 patent under 35 U.S.C. § 271(c) in that ANI will make, use, sell, offer to sell,

and/or import its ANDA Product and/or the API thereof, which ANI knows has no substantial non-

infringing uses. Upon information and belief, subsequent purchasers, distributors, or users thereof

will also directly infringe one or more claims of the ’169 patent.

       114.      Upon information and belief, ANI will also infringe one or more claims of the ’169

patent under 35 U.S.C. § 271(g) by importing, selling, offering to sell, or using ANI’s ANDA

Product or the API or an intermediate thereof which is neither materially changed by subsequent

process nor a trivial or non-essential component of another product.

       115.      Upon information and belief, ANI was and is aware of the existence of the ’169

patent and acted without a reasonable basis for believing that it would not be liable for infringement

of the ’169 patent, thus rendering this case “exceptional” under 35 U.S.C. § 285.

       116.      UTC will be substantially and irreparably damaged and harmed if ANI’s

infringement of the ’169 patent is not enjoined by this Court. UTC does not have an adequate

remedy at law.




                                                 20
 Case 1:21-cv-00489-RGA Document 1 Filed 04/01/21 Page 21 of 38 PageID #: 21




                      COUNT 6: INFRINGEMENT OF THE ’897 PATENT
                         UNDER 35 U.S.C. §§ 271(a)-(c), (e) and (g)

          117.   Plaintiffs repeat and reallege each of the foregoing paragraphs as if fully set forth

herein.

          118.   Upon information and belief, upon FDA approval, ANI will manufacture, market,

sell, offer to sell, import, and distribute ANI’s ANDA Products, which will result in infringement

of one or more claims of the ’897 patent.

          119.   ANI’s submission of ANI’s ANDA and ANI’s intention to engage in the

commercial manufacture, use, sale, offer for sale, or importation of ANI’s ANDA Product upon

receiving FDA approval prior to the expiration of the ’897 patent creates an actual and justiciable

controversy with respect to infringement of the ’897 patent.

          120.   Upon information and belief, ANI’s submission of ANI’s ANDA and, upon FDA

approval of ANI’s ANDA, ANI’s commercial manufacture, use, sale, offer for sale and/or

importation into the United States of ANI’s ANDA Product has infringed and will directly infringe

one or more claims of the ’897 patent, and will indirectly infringe by actively inducing

infringement by others, under one or more of 35 U.S.C. § 271(a), 35 U.S.C. § 271(b), 35 U.S.C.

§ 271(c), 35 U.S.C. § 271(e), and/or 35 U.S.C. § 271(g).

          121.   ANI’s submission of ANI’s ANDA for the purpose of obtaining approval to engage

in the commercial manufacture, use, sale, and/or offer for sale of ANI’s ANDA Product prior to

expiration of the ’897 patent was an act of infringement of the ’897 patent under 35 U.S.C.

§ 271(e)(2).

          122.   Upon information and belief, ANI’s ANDA Product as described in and/or directed

by ANI’s proposed labeling, ANDA, applicable DMF, and/or other corporate documents for ANI’s

ANDA Product would infringe one or more claims of the ’897 patent.



                                                  21
 Case 1:21-cv-00489-RGA Document 1 Filed 04/01/21 Page 22 of 38 PageID #: 22




       123.    Upon information and belief, ANI will induce others to infringe one or more claims

of the ’897 patent under 35 U.S.C. § 271(b) by, among other things, actively and knowingly aiding

and abetting others to infringe, including, but not limited to, the manufacturer of ANI’s ANDA

Product, or its API, or other subsequent purchasers, distributors, or users thereof, which product

or its use constitutes direct infringement of one or more claims of the ’897 patent. Upon

information and belief, ANI’s aiding and abetting includes ANI’s engagement of, contracting of,

and/or encouragement of others to engage in the manufacture, use, sale, or importation of

infringing products pursuant to ANI’s ANDA. ANI will do so with knowledge of the ’897 patent

and intent to induce the infringement thereof.

       124.    Upon information and belief, ANI will also contributorily infringe one or more

claims of the ’897 patent under 35 U.S.C. § 271(c) in that ANI will make, use, sell, offer to sell,

and/or import its ANDA Product and/or the API thereof, which ANI knows has no substantial non-

infringing uses. Upon information and belief, subsequent purchasers, distributors, or users thereof

will also directly infringe one or more claims of the ’897 patent.

       125.    Upon information and belief, ANI will also infringe one or more claims of the ’897

patent under 35 U.S.C. § 271(g) by importing, selling, offering to sell, or using ANI’s ANDA

Product or the API or an intermediate thereof which is neither materially changed by subsequent

process nor a trivial or non-essential component of another product.

       126.    Upon information and belief, ANI was and is aware of the existence of the ’897

patent and acted without a reasonable basis for believing that it would not be liable for infringement

of the ’897 patent, thus rendering this case “exceptional” under 35 U.S.C. § 285.




                                                 22
 Case 1:21-cv-00489-RGA Document 1 Filed 04/01/21 Page 23 of 38 PageID #: 23




          127.   Plaintiffs will be substantially and irreparably damaged and harmed if ANI’s

infringement of the ’897 patent is not enjoined by this Court. Plaintiffs do not have an adequate

remedy at law.

                      COUNT 7: INFRINGEMENT OF THE ’311 PATENT
                         UNDER 35 U.S.C. §§ 271(a)-(c), (e) and (g)

          128.   Plaintiffs repeat and reallege each of the foregoing paragraphs as if fully set forth

herein.

          129.   Upon information and belief, upon FDA approval, ANI will manufacture, market,

sell, offer to sell, import, and distribute ANI’s ANDA Products, which will result in infringement

of one or more claims of the ’311 patent.

          130.   ANI’s submission of ANI’s ANDA and ANI’s intention to engage in the

commercial manufacture, use, sale, offer for sale, or importation of ANI’s ANDA Product upon

receiving FDA approval prior to the expiration of the ’311 patent creates an actual and justiciable

controversy with respect to infringement of the ’311 patent.

          131.   Upon information and belief, ANI’s submission of ANI’s ANDA and, upon FDA

approval of ANI’s ANDA, ANI’s commercial manufacture, use, sale, offer for sale and/or

importation into the United States of ANI’s ANDA Product has infringed and will directly infringe

one or more claims of the ’311 patent, and will indirectly infringe by actively inducing

infringement by others, under one or more of 35 U.S.C. § 271(a), 35 U.S.C. § 271(b), 35 U.S.C.

§ 271(c), 35 U.S.C. § 271(e), and/or 35 U.S.C. § 271(g).

          132.   ANI’s submission of ANI’s ANDA for the purpose of obtaining approval to engage

in the commercial manufacture, use, sale, and/or offer for sale of ANI’s ANDA Product prior to

expiration of the ’311 patent was an act of infringement of the ’311 patent under 35 U.S.C.

§ 271(e)(2).



                                                  23
 Case 1:21-cv-00489-RGA Document 1 Filed 04/01/21 Page 24 of 38 PageID #: 24




       133.    Upon information and belief, ANI’s ANDA Product or an intermediate in its

manufacture as described in and/or directed by ANI’s proposed labeling, ANDA, applicable DMF,

and/or other corporate documents for ANI’s ANDA Product would infringe one or more claims of

the ’311 patent.

       134.    Upon information and belief, ANI will induce others to infringe one or more claims

of the ’311 patent under 35 U.S.C. § 271(b) by, among other things, actively and knowingly aiding

and abetting others to infringe, including, but not limited to, the manufacturer of ANI’s ANDA

Product, or its API, or other subsequent purchasers, distributors, or users thereof, which product

or its use constitutes direct infringement of one or more claims of the ’311 patent. Upon

information and belief, ANI’s aiding and abetting includes ANI’s engagement of, contracting of,

and/or encouragement of others to engage in the manufacture, use, sale, or importation of

infringing products pursuant to ANI’s ANDA. ANI will do so with knowledge of the ’311 patent

and intent to induce the infringement thereof.

       135.    Upon information and belief, ANI will also contributorily infringe one or more

claims of the ’311 patent under 35 U.S.C. § 271(c) in that ANI will make, use, sell, offer to sell,

and/or import its ANDA Product and/or the API thereof, which ANI knows has no substantial non-

infringing uses. Upon information and belief, subsequent purchasers, distributors, or users thereof

will also directly infringe one or more claims of the ’311 patent.

       136.    Upon information and belief, ANI will also infringe one or more claims of the ’311

patent under 35 U.S.C. § 271(g) by importing, selling, offering to sell, or using ANI’s ANDA

Product or the API or an intermediate thereof which is neither materially changed by subsequent

process nor a trivial or non-essential component of another product.




                                                 24
 Case 1:21-cv-00489-RGA Document 1 Filed 04/01/21 Page 25 of 38 PageID #: 25




          137.   Upon information and belief, ANI was and is aware of the existence of the ’311

patent and acted without a reasonable basis for believing that it would not be liable for infringement

of the ’311 patent, thus rendering this case “exceptional” under 35 U.S.C. § 285.

          138.   UTC will be substantially and irreparably damaged and harmed if ANI’s

infringement of the ’311 patent is not enjoined by this Court. UTC does not have an adequate

remedy at law.

                      COUNT 8: INFRINGEMENT OF THE ’901 PATENT
                         UNDER 35 U.S.C. §§ 271(a)-(c), (e) and (g)

          139.   Plaintiffs repeat and reallege each of the foregoing paragraphs as if fully set forth

herein.

          140.   Upon information and belief, upon FDA approval, ANI will manufacture, market,

sell, offer to sell, import, and distribute ANI’s ANDA Products, which will result in infringement

of one or more claims of the ’901 patent.

          141.   ANI’s submission of ANI’s ANDA and ANI’s intention to engage in the

commercial manufacture, use, sale, offer for sale, or importation of ANI’s ANDA Product upon

receiving FDA approval prior to the expiration of the ’901 patent creates an actual and justiciable

controversy with respect to infringement of the ’901 patent.

          142.   Upon information and belief, ANI’s submission of ANI’s ANDA and, upon FDA

approval of ANI’s ANDA, ANI’s commercial manufacture, use, sale, offer for sale and/or

importation into the United States of ANI’s ANDA Product has infringed and will directly infringe

one or more claims of the ’901 patent, and will indirectly infringe by actively inducing

infringement by others, under one or more of 35 U.S.C. § 271(a), 35 U.S.C. § 271(b), 35 U.S.C.

§ 271(c), 35 U.S.C. § 271(e), and/or 35 U.S.C. § 271(g).




                                                  25
 Case 1:21-cv-00489-RGA Document 1 Filed 04/01/21 Page 26 of 38 PageID #: 26




       143.    ANI’s submission of ANI’s ANDA for the purpose of obtaining approval to engage

in the commercial manufacture, use, sale, and/or offer for sale of ANI’s ANDA Product prior to

expiration of the ’901 patent was an act of infringement of the ’901 patent under 35 U.S.C.

§ 271(e)(2).

       144.    Upon information and belief, ANI’s ANDA Product or an intermediate in its

manufacture as described in and/or directed by ANI’s proposed labeling, ANDA, applicable DMF,

and/or other corporate documents for ANI’s ANDA Product would infringe one or more claims of

the ’901 patent.

       145.    Upon information and belief, ANI will induce others to infringe one or more claims

of the ’901 patent under 35 U.S.C. § 271(b) by, among other things, actively and knowingly aiding

and abetting others to infringe, including, but not limited to, the manufacturer of ANI’s ANDA

Product, or its API, or other subsequent purchasers, distributors, or users thereof, which product

or its use constitutes direct infringement of one or more claims of the ’901 patent. Upon

information and belief, ANI’s aiding and abetting includes ANI’s engagement of, contracting of,

and/or encouragement of others to engage in the manufacture, use, sale, or importation of

infringing products pursuant to ANI’s ANDA. ANI will do so with knowledge of the ’901 patent

and intent to induce the infringement thereof.

       146.    Upon information and belief, ANI will also contributorily infringe one or more

claims of the ’901 patent under 35 U.S.C. § 271(c) in that ANI will make, use, sell, offer to sell,

and/or import its ANDA Product and/or the API thereof, which ANI knows has no substantial non-

infringing uses. Upon information and belief, subsequent purchasers, distributors, or users thereof

will also directly infringe one or more claims of the ’901 patent.




                                                 26
 Case 1:21-cv-00489-RGA Document 1 Filed 04/01/21 Page 27 of 38 PageID #: 27




          147.   Upon information and belief, ANI will also infringe one or more claims of the ’901

patent under 35 U.S.C. § 271(g) by importing, selling, offering to sell, or using ANI’s ANDA

Product or the API or an intermediate thereof which is neither materially changed by subsequent

process nor a trivial or non-essential component of another product.

          148.   Upon information and belief, ANI was and is aware of the existence of the ’901

patent and acted without a reasonable basis for believing that it would not be liable for infringement

of the ’901 patent, thus rendering this case “exceptional” under 35 U.S.C. § 285.

          149.   UTC will be substantially and irreparably damaged and harmed if ANI’s

infringement of the ’901 patent is not enjoined by this Court. UTC does not have an adequate

remedy at law.

                      COUNT 9: INFRINGEMENT OF THE ’203 PATENT
                         UNDER 35 U.S.C. §§ 271(a)-(c), (e) and (g)

          150.   Plaintiffs repeat and reallege each of the foregoing paragraphs as if fully set forth

herein.

          151.   Upon information and belief, upon FDA approval, ANI will manufacture, market,

sell, offer to sell, import, and distribute ANI’s ANDA Products, which will result in infringement

of one or more claims of the ’203 patent.

          152.   ANI’s submission of ANI’s ANDA and ANI’s intention to engage in the

commercial manufacture, use, sale, offer for sale, or importation of ANI’s ANDA Product upon

receiving FDA approval prior to the expiration of the ’203 patent creates an actual and justiciable

controversy with respect to infringement of the ’203 patent.

          153.   Upon information and belief, ANI’s submission of ANI’s ANDA and, upon FDA

approval of ANI’s ANDA, ANI’s commercial manufacture, use, sale, offer for sale and/or

importation into the United States of ANI’s ANDA Product has infringed and will directly infringe



                                                  27
 Case 1:21-cv-00489-RGA Document 1 Filed 04/01/21 Page 28 of 38 PageID #: 28




one or more claims of the ’203 patent, and will indirectly infringe by actively inducing

infringement by others, under one or more of 35 U.S.C. § 271(a), 35 U.S.C. § 271(b), 35 U.S.C.

§ 271(c), 35 U.S.C. § 271(e), and/or 35 U.S.C. § 271(g).

       154.    ANI’s submission of ANI’s ANDA for the purpose of obtaining approval to engage

in the commercial manufacture, use, sale, and/or offer for sale of ANI’s ANDA Product prior to

expiration of the ’203 patent was an act of infringement of the ’203 patent under 35 U.S.C.

§ 271(e)(2).

       155.    Upon information and belief, ANI’s ANDA Product or an intermediate in its

manufacture as described in and/or directed by ANI’s proposed labeling, ANDA, applicable DMF,

and/or other corporate documents for ANI’s ANDA Product would infringe one or more claims of

the ’203 patent.

       156.    Upon information and belief, ANI will induce others to infringe one or more claims

of the ’203 patent under 35 U.S.C. § 271(b) by, among other things, actively and knowingly aiding

and abetting others to infringe, including, but not limited to, the manufacturer of ANI’s ANDA

Product, or its API, or other subsequent purchasers, distributors, or users thereof, which product

or its use constitutes direct infringement of one or more claims of the ’203 patent. Upon

information and belief, ANI’s aiding and abetting includes ANI’s engagement of, contracting of,

and/or encouragement of others to engage in the manufacture, use, sale, or importation of

infringing products pursuant to ANI’s ANDA. ANI will do so with knowledge of the ’203 patent

and intent to induce the infringement thereof.

       157.    Upon information and belief, ANI will also contributorily infringe one or more

claims of the ’203 patent under 35 U.S.C. § 271(c) in that ANI will make, use, sell, offer to sell,

and/or import its ANDA Product and/or the API thereof, which ANI knows has no substantial non-




                                                 28
 Case 1:21-cv-00489-RGA Document 1 Filed 04/01/21 Page 29 of 38 PageID #: 29




infringing uses. Upon information and belief, subsequent purchasers, distributors, or users thereof

will also directly infringe one or more claims of the ’203 patent.

          158.   Upon information and belief, ANI will also infringe one or more claims of the ’203

patent under 35 U.S.C. § 271(g) by importing, selling, offering to sell, or using ANI’s ANDA

Product or the API or an intermediate thereof which is neither materially changed by subsequent

process nor a trivial or non-essential component of another product.

          159.   Upon information and belief, ANI was and is aware of the existence of the ’203

patent and acted without a reasonable basis for believing that it would not be liable for infringement

of the ’203 patent, thus rendering this case “exceptional” under 35 U.S.C. § 285.

          160.   Plaintiffs will be substantially and irreparably damaged and harmed if ANI’s

infringement of the ’203 patent is not enjoined by this Court. Plaintiffs do not have an adequate

remedy at law.

                     COUNT 10: INFRINGEMENT OF THE ’223 PATENT
                         UNDER 35 U.S.C. §§ 271(a)-(c), (e) and (g)

          161.   Plaintiffs repeat and reallege each of the foregoing paragraphs as if fully set forth

herein.

          162.   Upon information and belief, upon FDA approval, ANI will manufacture, market,

sell, offer to sell, import, and distribute ANI’s ANDA Products, which will result in infringement

of one or more claims of the ’223 patent.

          163.   ANI’s submission of ANI’s ANDA and ANI’s intention to engage in the

commercial manufacture, use, sale, offer for sale, or importation of ANI’s ANDA Product upon

receiving FDA approval prior to the expiration of the ’223 patent creates an actual and justiciable

controversy with respect to infringement of the ’223 patent.




                                                  29
 Case 1:21-cv-00489-RGA Document 1 Filed 04/01/21 Page 30 of 38 PageID #: 30




       164.    Upon information and belief, ANI’s submission of ANI’s ANDA and, upon FDA

approval of ANI’s ANDA, ANI’s commercial manufacture, use, sale, offer for sale and/or

importation into the United States of ANI’s ANDA Product has infringed and will directly infringe

one or more claims of the ’223 patent, and will indirectly infringe by actively inducing

infringement by others, under one or more of 35 U.S.C. § 271(a), 35 U.S.C. § 271(b), 35 U.S.C.

§ 271(c), 35 U.S.C. § 271(e), and/or 35 U.S.C. § 271(g).

       165.    ANI’s submission of ANI’s ANDA for the purpose of obtaining approval to engage

in the commercial manufacture, use, sale, and/or offer for sale of ANI’s ANDA Product prior to

expiration of the ’223 patent was an act of infringement of the ’223 patent under 35 U.S.C.

§ 271(e)(2).

       166.    Upon information and belief, ANI’s ANDA Product or an intermediate in its

manufacture as described in and/or directed by ANI’s proposed labeling, ANDA, applicable DMF,

and/or other corporate documents for ANI’s ANDA Product would infringe one or more claims of

the ’223 patent.

       167.    Upon information and belief, ANI will induce others to infringe one or more claims

of the ’223 patent under 35 U.S.C. § 271(b) by, among other things, actively and knowingly aiding

and abetting others to infringe, including, but not limited to, the manufacturer of ANI’s ANDA

Product, or its API, or other subsequent purchasers, distributors, or users thereof, which product

or its use constitutes direct infringement of one or more claims of the ’223 patent. Upon

information and belief, ANI’s aiding and abetting includes ANI’s engagement of, contracting of,

and/or encouragement of others to engage in the manufacture, use, sale, or importation of

infringing products pursuant to ANI’s ANDA. ANI will do so with knowledge of the ’223 patent

and intent to induce the infringement thereof.




                                                 30
 Case 1:21-cv-00489-RGA Document 1 Filed 04/01/21 Page 31 of 38 PageID #: 31




          168.   Upon information and belief, ANI will also contributorily infringe one or more

claims of the ’223 patent under 35 U.S.C. § 271(c) in that ANI will make, use, sell, offer to sell,

and/or import its ANDA Product and/or the API thereof, which ANI knows has no substantial non-

infringing uses. Upon information and belief, subsequent purchasers, distributors, or users thereof

will also directly infringe one or more claims of the ’223 patent.

          169.   Upon information and belief, ANI will also infringe one or more claims of the ’223

patent under 35 U.S.C. § 271(g) by importing, selling, offering to sell, or using ANI’s ANDA

Product or the API or an intermediate thereof which is neither materially changed by subsequent

process nor a trivial or non-essential component of another product.

          170.   Upon information and belief, ANI was and is aware of the existence of the ’223

patent and acted without a reasonable basis for believing that it would not be liable for infringement

of the ’223 patent, thus rendering this case “exceptional” under 35 U.S.C. § 285.

          171.   UTC will be substantially and irreparably damaged and harmed if ANI’s

infringement of the ’223 patent is not enjoined by this Court. UTC does not have an adequate

remedy at law.

                     COUNT 11: INFRINGEMENT OF THE ’066 PATENT
                         UNDER 35 U.S.C. §§ 271(a)-(c), (e) and (g)

          172.   Plaintiffs repeat and reallege each of the foregoing paragraphs as if fully set forth

herein.

          173.   Upon information and belief, upon FDA approval, ANI will manufacture, market,

sell, offer to sell, import, and distribute ANI’s ANDA Products, which will result in infringement

of one or more claims of the ’066 patent.

          174.   ANI’s submission of ANI’s ANDA and ANI’s intention to engage in the

commercial manufacture, use, sale, offer for sale, or importation of ANI’s ANDA Product upon



                                                  31
 Case 1:21-cv-00489-RGA Document 1 Filed 04/01/21 Page 32 of 38 PageID #: 32




receiving FDA approval prior to the expiration of the ’066 patent creates an actual and justiciable

controversy with respect to infringement of the ’066 patent.

       175.    Upon information and belief, ANI’s submission of ANI’s ANDA and, upon FDA

approval of ANI’s ANDA, ANI’s commercial manufacture, use, sale, offer for sale and/or

importation into the United States of ANI’s ANDA Product has infringed and will directly infringe

one or more claims of the ’066 patent, and will indirectly infringe by actively inducing

infringement by others, under one or more of 35 U.S.C. § 271(a), 35 U.S.C. § 271(b), 35 U.S.C.

§ 271(c), 35 U.S.C. § 271(e), and/or 35 U.S.C. § 271(g).

       176.    ANI’s submission of ANI’s ANDA for the purpose of obtaining approval to engage

in the commercial manufacture, use, sale, and/or offer for sale of ANI’s ANDA Product prior to

expiration of the ’066 patent was an act of infringement of the ’066 patent under 35 U.S.C.

§ 271(e)(2).

       177.    Upon information and belief, ANI’s ANDA Product or an intermediate in its

manufacture as described in and/or directed by ANI’s proposed labeling, ANDA, applicable DMF,

and/or other corporate documents for ANI’s ANDA Product would infringe one or more claims of

the ’066 patent.

       178.    Upon information and belief, ANI will induce others to infringe one or more claims

of the ’066 patent under 35 U.S.C. § 271(b) by, among other things, actively and knowingly aiding

and abetting others to infringe, including, but not limited to, the manufacturer of ANI’s ANDA

Product, or its API, or other subsequent purchasers, distributors, or users thereof, which product

or its use constitutes direct infringement of one or more claims of the ’066 patent. Upon

information and belief, ANI’s aiding and abetting includes ANI’s engagement of, contracting of,

and/or encouragement of others to engage in the manufacture, use, sale, or importation of




                                                32
 Case 1:21-cv-00489-RGA Document 1 Filed 04/01/21 Page 33 of 38 PageID #: 33




infringing products pursuant to ANI’s ANDA. ANI will do so with knowledge of the ’066 patent

and intent to induce the infringement thereof.

          179.   Upon information and belief, ANI will also contributorily infringe one or more

claims of the ’066 patent under 35 U.S.C. § 271(c) in that ANI will make, use, sell, offer to sell,

and/or import its ANDA Product and/or the API thereof, which ANI knows has no substantial non-

infringing uses. Upon information and belief, subsequent purchasers, distributors, or users thereof

will also directly infringe one or more claims of the ’066 patent.

          180.   Upon information and belief, ANI will also infringe one or more claims of the ’066

patent under 35 U.S.C. § 271(g) by importing, selling, offering to sell, or using ANI’s ANDA

Product or the API or an intermediate thereof which is neither materially changed by subsequent

process nor a trivial or non-essential component of another product.

          181.   Upon information and belief, ANI was and is aware of the existence of the ’066

patent and acted without a reasonable basis for believing that it would not be liable for infringement

of the ’066 patent, thus rendering this case “exceptional” under 35 U.S.C. § 285.

          182.   UTC will be substantially and irreparably damaged and harmed if ANI’s

infringement of the ’066 patent is not enjoined by this Court. UTC does not have an adequate

remedy at law.

                    COUNT 12: INFRINGEMENT OF THE ’4901 PATENT
                        UNDER 35 U.S.C. §§ 271(a)-(c), (e) and (g)

          183.   Plaintiffs repeat and reallege each of the foregoing paragraphs as if fully set forth

herein.

          184.   Upon information and belief, upon FDA approval, ANI will manufacture, market,

sell, offer to sell, import, and distribute ANI’s ANDA Products, which will result in infringement

of one or more claims of the ’4901 patent.



                                                  33
 Case 1:21-cv-00489-RGA Document 1 Filed 04/01/21 Page 34 of 38 PageID #: 34




       185.    ANI’s submission of ANI’s ANDA and ANI’s intention to engage in the

commercial manufacture, use, sale, offer for sale, or importation of ANI’s ANDA Product upon

receiving FDA approval prior to the expiration of the ’4901 patent creates an actual and justiciable

controversy with respect to infringement of the ’4901 patent.

       186.    Upon information and belief, ANI’s submission of ANI’s ANDA and, upon FDA

approval of ANI’s ANDA, ANI’s commercial manufacture, use, sale, offer for sale and/or

importation into the United States of ANI’s ANDA Product has infringed and will directly infringe

one or more claims of the ’4901 patent, and will indirectly infringe by actively inducing

infringement by others, under one or more of 35 U.S.C. § 271(a), 35 U.S.C. § 271(b), 35 U.S.C.

§ 271(c), 35 U.S.C. § 271(e), and/or 35 U.S.C. § 271(g).

       187.    ANI’s submission of ANI’s ANDA for the purpose of obtaining approval to engage

in the commercial manufacture, use, sale, and/or offer for sale of ANI’s ANDA Product prior to

expiration of the ’4901 patent was an act of infringement of the ’4901 patent under 35 U.S.C.

§ 271(e)(2).

       188.    Upon information and belief, ANI’s ANDA Product or an intermediate in its

manufacture as described in and/or directed by ANI’s proposed labeling, ANDA, applicable DMF,

and/or other corporate documents for ANI’s ANDA Product would infringe one or more claims of

the ’4901 patent.

       189.    Upon information and belief, ANI will induce others to infringe one or more claims

of the ’4901 patent under 35 U.S.C. § 271(b) by, among other things, actively and knowingly

aiding and abetting others to infringe, including, but not limited to, the manufacturer of ANI’s

ANDA Product, or its API, or other subsequent purchasers, distributors, or users thereof, which

product or its use constitutes direct infringement of one or more claims of the ’4901 patent. Upon




                                                34
 Case 1:21-cv-00489-RGA Document 1 Filed 04/01/21 Page 35 of 38 PageID #: 35




information and belief, ANI’s aiding and abetting includes ANI’s engagement of, contracting of,

and/or encouragement of others to engage in the manufacture, use, sale, or importation of

infringing products pursuant to ANI’s ANDA. ANI will do so with knowledge of the ’4901 patent

and intent to induce the infringement thereof.

       190.      Upon information and belief, ANI will also contributorily infringe one or more

claims of the ’4901 patent under 35 U.S.C. § 271(c) in that ANI will make, use, sell, offer to sell,

and/or import its ANDA Product and/or the API thereof, which ANI knows has no substantial non-

infringing uses. Upon information and belief, subsequent purchasers, distributors, or users thereof

will also directly infringe one or more claims of the ’4901 patent.

       191.      Upon information and belief, ANI will also infringe one or more claims of the ’4901

patent under 35 U.S.C. § 271(g) by importing, selling, offering to sell, or using ANI’s ANDA

Product or the API or an intermediate thereof which is neither materially changed by subsequent

process nor a trivial or non-essential component of another product.

       192.      Upon information and belief, ANI was and is aware of the existence of the ’4901

patent and acted without a reasonable basis for believing that it would not be liable for infringement

of the ’4901 patent, thus rendering this case “exceptional” under 35 U.S.C. § 285.

       193.      UTC will be substantially and irreparably damaged and harmed if ANI’s

infringement of the ’4901 patent is not enjoined by this Court. UTC does not have an adequate

remedy at law.




                                                 35
 Case 1:21-cv-00489-RGA Document 1 Filed 04/01/21 Page 36 of 38 PageID #: 36




                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs request the following relief:

       1.      A Judgment that ANI:

               A. has infringed the ’070 patent, the ’713 patent, ’839 patent, the ’892 patent, the

                       ’169 patent, the ’897 patent, the ’311 patent, the ’901 patent, the ’203 patent,

                       the ’223 patent, the ’066 patent, and the ’4901 patent under 35 U.S.C. § 271

                       (e)(2);

               B.     will induce infringement by others of the ’070 patent, the ’713 patent, ’839

                       patent, the ’892 patent, the ’169 patent, the ’897 patent, the ’311 patent, the

                       ’901 patent, the ’203 patent, the ’223 patent, the ’066 patent, and the ’4901

                       patent; and

               C.     will contribute to the infringement by others of the ’070 patent, the ’713

                       patent, ’839 patent, the ’892 patent, the ’169 patent, the ’897 patent, the

                       ’311 patent, the ’901 patent, the ’203 patent, the ’223 patent, the ’066 patent,

                       and the ’4901 patent;

       2.      A Judgment pursuant to 35 U.S.C. § 271(e)(4)(A) ordering that the effective date

of any FDA approval of ANI’s ANDA Product be not earlier than the latest of the expiration dates

of the ’070 patent, the ’713 patent, ’839 patent, the ’892 patent, the ’169 patent, the ’897 patent,

the ’311 patent, the ’901 patent, the ’203 patent, the ’223 patent, the ’066 patent, and the ’4901

patent, inclusive of any extension(s) and additional period(s) of exclusivity to which UTC and/or

Supernus are or may become entitled;

       3.      A Judgment pursuant to 35 U.S.C. § 271(e)(4)(B) preliminarily and permanently

enjoining ANI, its officers, agents, servants, employees, parents, subsidiaries, affiliate




                                                 36
 Case 1:21-cv-00489-RGA Document 1 Filed 04/01/21 Page 37 of 38 PageID #: 37




corporations, other business entities and all other persons acting in concert, participation, or privity

with them, their successors, and assigns, from infringing, contributorily infringing, or inducing

others to infringe the ’070 patent, the ’713 patent, ’839 patent, the ’892 patent, the ’169 patent, the

’897 patent, the ’311 patent, the ’901 patent, the ’203 patent, the ’223 patent, the ’066 patent, and

the ’4901 patent, including engaging in the commercial manufacture, use, sale, sale, offer for sale,

and/or importation in the United States of the product that is the subject of ANI’s ANDA and/or

any applicable DMF until the expiration of the ’070 patent, the ’713 patent, ’839 patent, the ’892

patent, the ’169 patent, the ’897 patent, the ’311 patent, the ’901 patent, the ’203 patent, the ’223

patent, the ’066 patent, and the ’4901 patent, inclusive of any extension(s) and additional period(s)

of exclusivity to which UTC and/or Supernus are or may become entitled;

       4.      A Judgment declaring that making, using, selling, offering for sale, or importing

into the United States of ANI’s ANDA Product, or any product or compound that infringes one or

more of the ’070 patent, the ’713 patent, ’839 patent, the ’892 patent, the ’169 patent, the ’897

patent, the ’311 patent, the ’901 patent, the ’203 patent, the ’223 patent, the ’066 patent, and the

’4901 patent, prior to the expiration dates of the respective patents, will infringe, actively induce

infringement of, and will contribute to the infringement by others of the ’070 patent, the ’713

patent, ’839 patent, the ’892 patent, the ’169 patent, the ’897 patent, the ’311 patent, the ’901

patent, the ’203 patent, the ’223 patent, the ’066 patent, and the ’4901 patent;

       5.      A Judgment awarding Plaintiffs damages or other monetary relief, pursuant to 35

U.S.C. §§ 271(e)(4)(c) and 284, if ANI commercially manufactures, uses, sells, offers to sell and/or

imports any product that is the subject of ANI’s ANDA that infringes one or more of the ’070

patent, the ’713 patent, ’839 patent, the ’892 patent, the ’169 patent, the ’897 patent, the ’311

patent, the ’901 patent, the ’203 patent, the ’223 patent, the ’066 patent, and the ’4901 patent;




                                                  37
 Case 1:21-cv-00489-RGA Document 1 Filed 04/01/21 Page 38 of 38 PageID #: 38




       6.        A Judgment declaring that, pursuant to 35 U.S.C. § 285, this is an exceptional case

and awarding Plaintiffs their attorneys’ fees;

       7.        Awarding Plaintiffs their costs and expenses in this action; and

       8.        Granting such further and other relief as this Court may deem just and proper.


                                                  MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                                  /s/ Jack B. Blumenfeld

                                                  Jack B. Blumenfeld (#1014)
OF COUNSEL;                                       Michael J. Flynn (#5333)
                                                  1201 North Market Street
Douglas Carsten                                   P.O. Box 1347
MCDERMOTT WILL & EMERY LLP                        Wilmington, DE 19899
18565 Jamboree Road, Suite 250                    (302) 658-9200
Irvine, CA 92615                                  jblumenfeld@morrisnichols.com
                                                  mflynn@morrisnichols.com
David Mlaver
MCDERMOTT WILL & EMERY LLP                        Attorneys for Plaintiffs United Therapeutics
500 North Capitol Street, N.W.                    Corporation and Supernus Pharmaceuticals, Inc
Washington, DC 20001

William C. Jackson
BOIES, SCHILLER & FLEXNER LLP
1401 New York Avenue NW
Washington, DC 20005

 April 1, 2021




                                                  38
